Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 4, 1971 on resentence, convicting him of attemted sale of a dangerous drug in the third degree, upon a guilty plea, and imposing sentence. Judgment affirmed. In our opinion, imposition of the judgment of resentence in absentia was proper (People v. Ali, 35 A D 2d 435, 439; see People v. Ganci, 27 N Y 2d 418, 429) in the absence of any alteration in the original sentence imposed (cf. People v. Saperstein, 1 A D 2d 949) or some indication that defendant intended to challenge the constitutionality of a predicate conviction (cf. People v. Wilkins, 28 N Y 2d 213). Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.